In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00177-CR

____________________


JONATHAN LATROY BATISTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98580 




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Jonathan Latroy Batiste pled guilty
to sexual assault.  The trial court found the evidence sufficient to find Batiste guilty, but
deferred further proceedings, placed Batiste on community supervision for ten years, and
assessed a fine of $1000.  The State subsequently filed a motion to revoke Batiste's
unadjudicated community supervision.  Batiste pled "true" to seven violations of the
conditions of his community supervision.  The trial court found that Batiste violated the
conditions of his community supervision, found Batiste guilty of sexual assault, and assessed
punishment at eleven years of confinement. 
	Batiste's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 3, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

                                                                                                                                                 
                                                                            __________________________________
                                                                                               CHARLES KREGER
                                                                                                          Justice

Submitted on February 9, 2010
Opinion Delivered February 17, 2010
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.